Citation Nr: 1027713	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-28 254	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased initial disability rating for 
degenerative disc disease of the lumbosacral spine, evaluated as 
10 percent disabling prior to March 17, 2009, and as 20 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 
1973, from December 1990 to June 1991, and from December 2001 to 
April 2002.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for degenerative disc disease of 
the lumbosacral spine with an evaluation of 10 percent effective 
July 24, 2006.  By rating action dated in March 2010, VA 
increased the evaluation in effect for the Veteran's degenerative 
disc disease of the lumbosacral spine to 20 percent effective 
March 17, 2009. 

In November 2008, a video conference hearing before the 
undersigned Veterans Law Judge was held at the RO.  A transcript 
of that hearing is of record.
 

FINDING OF FACT

On May 28, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of this appeal is requested; additionally, on July 16, 
2010, the Veteran, through his authorized representative, 
submitted a Motion to Withdraw Appeal. 





CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant (or 
his authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn this appeal in correspondence 
received by the Board on May 28, 2010 and in a motion received in 
July 2010.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


